Concurring Memorandum
Mollison, Judge:
I am constrained to concur with my colleagues in denying the motion herein for the reason that I do not believe that counsel has presented sufficient facts in the moving papers to establish that the motion has meritorious grounds which would justify the exercise of our discretionary powers in the matter. In so doing, however, I do not wish to be understood as agreeing that our power to afford relief after judgment is limited to situations wherein it is sought to conform pleadings to proof. I do not believe that our power is so limited, nor do I believe that it ought to be so limited.